Title: To George Washington from James Warren and Joseph Hawley, 4 July 1775
From: Warren, James,Hawley, Joseph
To: Washington, George

 

Sir
Watertown [Mass.] July 4: 1775

As Pomroy is now Absent and at the distance of an hundred miles from the Army, if it can be Consistent with your Excellencys Trust & the Service to retain his Commission untill you shall recieve Advice from the Continental Congress and we shall be Able to prevail with Heath to make a Concession Honourable to himself, and Advantageous to the publick. We humbly Concieve the way would be open to do Justice to Thomas. We have the Honour to be Your Excellencys Most Obedient Humbe Servts

Jas Warren
Joseph Hawley

